Case 9:19-cv-00227-RC-KFG Document 19 Filed 08/31/20 Page 1 of 2 PageID #: 122



                           ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

ADAM TELLO                                        §

VS.                                               §                CIVIL ACTION NO. 9:19cv227

LAUREN GASTON, ET AL.                             §

                   ORDER PARTIALLY ACCEPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Adam Tello, an inmate at the LaSalle Correctional Facility in Beaumont, Texas,

proceeding pro se, brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends this action be dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b) for want

of prosecution.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Report. However, on July 21, 2020, plaintiff filed a motion to dismiss the action.

       Plaintiff is entitled to dismiss the case prior to the service of an answer or a motion for

summary judgment. FED. R. CIV. P. 41(a)(1). In this case, the opposing party has filed neither an

answer nor a motion for summary judgment. Therefore, plaintiff’s motion to dismiss the action

should be granted. Accordingly, the Report will be partially accepted to the extent it recommended

dismissal. However, the dismissal will be pursuant to plaintiff’s motion to dismiss under to Fed. R.

Civ. P. 41(a) instead of Fed. R. Civ. P. 41(b), as recommended in the Report.
Case 9:19-cv-00227-RC-KFG Document 19 Filed 08/31/20 Page 2 of 2 PageID #: 123



                           ** NOT FOR PRINTED PUBLICATION **

                                            ORDER

       Accordingly, the Report of the Magistrate Judge is partially ACCEPTED to the extent it

recommended dismissal without prejudice. It is further

       ORDERED that plaintiff’s motion to dismiss is GRANTED. A final judgment will be

entered in this case in accordance with this order.

              So ORDERED and SIGNED, Aug 31, 2020.


                                                            ____________________
                                                            Ron Clark
                                                            Senior Judge




                                                 2
